Citation Nr: 1030250	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-01 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the cause 
of the Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1942 to April 1945.  
He died in September 1975, and the appellant is his surviving 
spouse.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In that rating decision, the RO found that new 
and material evidence had not been presented to reopen the claim 
of entitlement to service connection for the cause of the 
Veteran's death.

The appellant testified before the undersigned Veterans Law Judge 
in October 2006.  A copy of the transcript of that hearing is of 
record.

In a decision dated in April 2007, the Board found that no new 
and material evidence had been presented to reopen the claim of 
entitlement to service connection for the cause of the Veteran's 
death.  The appellant appealed the April 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  The 
parties filed a Joint Motion for Remand (Joint Motion), and in a 
July 2008 order, the Court granted the motion, vacated the April 
2007 Board decision, and remanded the case for compliance with 
the instructions in the Joint Motion.  Subsequently, this matter 
was remanded by the Board in January 2009.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of 
the Veteran's death, under a merits analysis, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2003 RO rating decision denied the appellant's 
request to reopen her claim for entitlement to service connection 
for the cause of the Veteran's death; the appellant was notified 
of her appellate rights, but did not appeal the decision.

2.  Certain evidence received since the RO's April 2003 rating 
decision includes relevant official service department records.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause of 
the Veteran's death may be reconsidered under a merits analysis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The appellant's underlying claim is one of service connection for 
the cause of the Veteran's death.  Applicable law provides that 
in a claim of service connection for the cause of the Veteran's 
death, evidence must be presented that links the fatal disease to 
a period of military service or to an already service-connected 
disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312.  Evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  A service-connected disability is 
the principal cause of death when that disability, either singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
A contributory cause of death must be causally connected to death 
and must have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffered from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105(c), and the claim may only be reopened through the receipt 
of "new and material" evidence.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).

In November 2002, the appellant filed a request to reopen her 
claim for entitlement to service connection for the cause of the 
Veteran's death.  In an April 2003 rating decision, the RO denied 
the appellant's request to reopen her claim for entitlement to 
service connection for the cause of the Veteran's death on the 
basis of lack of new and material evidence.  The appellant was 
informed of the decision and of her appellate rights but she did 
not file a timely notice of disagreement.  Therefore, the RO 
decision became final.  38 U.S.C.A. § 7105(c).  Accordingly, 
service connection for the cause of the Veteran's death may be 
considered on the merits only if new and material evidence has 
been received since the time of the April 2003 adjudication.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board notes, however, that this is a case where additional 
relevant official service department records were received.  In 
June 2004, the appellant filed a request to reopen her claim for 
entitlement to service connection for the cause of the Veteran's 
death.  In support of her claim, the new evidence of record 
included additional relevant official service department records, 
which were received in April 2009.  Specifically, the records 
contained information that was obtained from the Hospital 
Admission Card data files, which was created by the Office of the 
Surgeon General, Department of the Army.  The Board notes that 
this secondary source material was made available to the National 
Personnel Records Center by the National Research Council in 
1988.  The Board finds that this evidence is relevant because it 
provides information regarding the Veteran's in-service head 
injury, which the appellant contends is related to the Veteran's 
death.  Under such circumstances, there is no need to undertake a 
new and material evidence analysis to determine if the claim 
should be reopened.  The Board notes that 38 C.F.R. § 3.156(c) 
specifically provides that in such a case the claim will be 
reconsidered.  Accordingly, the Board finds that the issue of 
entitlement to service connection for the cause of the Veteran's 
death is in appellate status under a merits analysis.  



Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations at this time.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  It is anticipated that any VCAA deficiencies will be 
remedied by the actions taken by the RO as directed in the remand 
section of this decision. 


ORDER

The claim of entitlement to service connection for the cause of 
the Veteran's death may be reconsidered under a merits analysis 
despite the prior unappealed April 2003 rating decision.  To this 
extent, the appeal is granted, subject to the directions set 
forth in the following remand section of this decision.  


REMAND

Briefly, the appellant contends that she is entitled to service 
connection for the cause of the Veteran's death.

Regrettably, the record as it stands is currently inadequate for 
the purpose of rendering a fully informed decision.  Where the 
record before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill its statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).  The 
Board finds that additional development is necessary prior to 
final appellate review.

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 
receipt of a complete or substantially complete application for 
benefits requires VA to make reasonable efforts to help the 
claimant obtain evidence necessary to substantiate the claim.  
This duty to assist includes the duty to obtain relevant records.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-
(3) (2009).  

Under the particular circumstances of this case, a remand is 
necessary to comply with the VA's duty to assist.  In this 
regard, it appears that all relevant VA treatment records may not 
be associated with the claims file.  In May 2010, VA received a 
letter from the appellant which states that the Veteran had 
received relevant treatment from the Durham, North Carolina VA 
Medical Center in July or August 1975.  The Board observes that 
these records are not associated with the claims file.  The Board 
finds that the record is unclear as to whether the RO has taken 
all appropriate action to request and obtain these records.  VA 
is required to obtain relevant VA treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  As such, the AMC/RO should obtain 
any missing VA treatment records relevant to the appeal.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 612-13 (1992).

In addition, the Board notes that an inactive XC-folder exists, 
and appears to have been retired to the Federal Records Center in 
East Point, Georgia, in March 1977 (as noted on the outside of 
one of the Veteran's claims files).  In light of the fact that 
the claim is now being reconsidered under a merits analysis, the 
AMC/RO should obtain and associate with the claims file the 
Veteran's inactive VA folder, which has been separated from the 
claims file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO should take appropriate action 
to obtain the Veteran's inactive claims 
folder.  If this folder cannot be located, a 
supported determination must be made 
regarding the futility of making further 
attempts to obtain this record, and notice 
must be provide to the appellant concerning 
VA's inability to obtain this file.  See 38 
C.F.R. § 3.159(c)(2), (e).

2.  The AMC/RO should obtain any VA treatment 
records (not already of record) relevant to 
the appeal, specifically including records 
from the Durham, North Carolina VA Medical 
Center from 1975.

3.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue on appeal should be 
readjudicated.  If the benefit sought is not 
granted, the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


